Detailed Office Action
The communication dated 1/21/2022 has been entered and fully considered.
Claims 1-5 and 11-20 have been canceled.  Claims 6 and 10 have been amended.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments and Amendments
In light of amendment and further consideration the Examiner withdraws the rejections towards claims 8 and 9.  The SJOGAHL reference does not specifically list the structure of claims 8 and 9 as a single additive.  While the structures of 8 and 9 are part of filtered black liquor they would not necessary make up the required 0.75% to 0.375% phenolic compound on wood as required by the claims.
Applicant argues the remainder of the claims should be withdrawn as vanillyl alcohol does not meet the claims as amended.
	In response the SJODAHL reference specifically discloses s 2,6 dimethoxyphenol (which meets claim 7 with 2 alkoxy groups) [Table 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0240837 SHIN et al, hereinafter SHIN, in view of The Influence of Industrial Black Liquor on the Delignification Rate in Kraft Cooking., by SJODAHL et al., hereinafter SJODAHL, as evidenced by Some Aspects on the Effect of Dissolved Wood Components in Kraft Pulping by SJODAHL, hereinafter SJODAHL II.
As for claims 6-7 and 10, SHIN discloses kraft pulping [0021].  The wood chips are first impregnated [0022] and then subjected to cooking; the cooking can be in a single vessel [0022, 
	Therefore the additives are added during the entire cooking and 76 minutes before completion which falls within the claimed range.
	SHIN discloses additives but does not disclose phenols.
SJODAHL discloses adding small phenolics directly to the cooking liquor [Table 2].  .  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the phenolics such as 2,6 dimethoxyphenol (which meets claim 7 with 2 alkoxy groups) or directly to the cooking liquor of SHIN.   The person of ordinary skill in the art would be motivated to do so to lower kappa number and increase delignification rate [abstract, Figure 4, conclusions].  As hardwood is easier to pulp than softwood the person of ordinary skill in the art would expect success with the combination of SHIN and SJODAHL.  Further supporting the expectation of success is SJODAHL II which provides evidence that phenols also work in hardwoods [pg. 29 section 4.1.4]. 
The combination of SHIN and SJODAHL teach the features as per above.  The total phenolics added (concentration) are a result effective variable that affect kappa number [Figure 4 shows increasing phenol content decreases kappa number until a maximum point is hit].  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the phenols used as an additive though routine optimization to achieve a lower kappa number.   Furthermore, changes in concentration are typically prima facie obvious and won’t support non-obviousness [see e.g. MPEP 2144.05 (II)(A)].



1.5 g phenol/ L liquor * (~1 L liquor / kg liquor) * (75 kg liquor / kg wood) * (1 kg phenol/1000 gram phenol) = ~ 0.1125 kg phenol/kg wood or ~ 11.25%
1.5 g phenol/ L liquor * (~1 L liquor / kg liquor) * (4 kg liquor / kg wood) * (1 kg phenol/1000 gram phenol) = ~0.006 kg phenol/kg wood or ~ 0.6% which falls within the claimed range.
At normal 4:1 liquor to wood ratio and 1.5 g phenol/L SJODAHL would show about 0.6% phenols on wood.  Further, 1.5 g phenol/L is only the optimum point as per [Figure 4].  The person of ordinary skill in the art would look to optimize through routine experimentation the proper amount of phenol to supply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748